DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic control unit in claims 1-20.
The word unit is a generic placeholder commonly referred to as a nonce term.  The modifier is “electronic control” which implies a function of providing control signals to electronics for which the unit may or not be a part of.  The functional language comprises of “generate a set of range hypotheses” suggesting a type of digital signal processor (DSP) and “execute a control action with respect to the vehicle” and similar language in claims 1 and 7 suggesting a type of autonomous vehicle controller.  
The specification “Referring to FIG. 2, the radar circuit 20 includes an electronic control unit (ECU) 30 programmed with range ambiguity resolution logic 35 as described below. The ECU 30 may be an integral module of, or a separate module operatively connected to, other resident controllers of the host vehicle 10. The ECU 30 may be variously embodied as one or more digital computers including cores or processors (P), e.g., a microprocessor or central processing unit, as well as memory (M) in the form of read only memory, random access memory, electrically-programmable read only memory, etc. The ECU 30 may also include a high-speed clock, analog-to-digital and digital-to-analog circuitry, input/output circuitry and devices, and appropriate signal conditioning and buffering circuitry (Para. 30).”
The electronic control unit is a processor or processing circuitry that can consist of one or more modules and thus appears capable of performing functions normally associated with a DSP  and functions normally associated with a vehicular controller.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following cases should be considered regarding the Graham factors:
Rick (US 2019/0086531) teaches “FIG. 9 illustrates a representative embodiment of an FFT multi-scale analysis methodology hereof, which includes three simultaneous spectral analysis processes, each operating at a different sample rate and having a different frame length and frequency resolution. A decimation process is used to reduce the data rate between one analysis ‘scale’ and the next.”
Milkovich (US 6,078,281) teaches “This is a simple test to group all detections in the same range bin that are related by folded frequency relationships and then selecting the frequency that has the strongest amplitude.”  See col. 35 ll. 21-27.  
Le Chevalier (US 5,977,905) teaches the use of several “different repetition frequencies” in determining “for each distance/speed hypothesis … with respect to the transmitted pulse, pulse-to-pulse distance migration …” including a step of “summing samples selected for each radar range bin and speed hypothesis after resetting the samples in phase and comparing sums of the samples obtained against a threshold so as to See col. 1 ll. 35-40, col. 3 ll. 52-62, and col. 7 ll. 32-37.
Maitre (US 4,847,622) teaches “A circuit 11, called a range finder in the radar art, generates the pulse repetition frequency PRF, as well as a sampling frequency Fsam, which is a multiple of the pulse repetition frequency.”  See col. 3 ll. 59-65.  Maitre further teaches “If the threshold is exceeded, the step 84 stores an echo, for the unambiguous distance defined in the step 75, and the unambiguous frequency defined in the step 80, a velocity corresponding to this frequency. More precisely, this step 84 defines a plot of the probable presence of a movable target characterized by this distance and this velocity which are unambiguous.”  See col. 7-8 ll. 65-5.  
Thierry (WO 2019/197480) teaches “carrying out a very wide instantaneous band filtering, and the analog-digital converters use different Fe sampling frequencies to solve the spectrum aliasing problem (Page 2).”
Wormington (US 6,297,764) teaches “a controller 190 with the ADC 192 (6;54-60).”
Claims 1, 7 and 14 – 15 are rejected under 35 U.S.C. 103 as being obvious over Barkan (US 2019/0377062) filed June 7, 2018 in view of Hazard (US 5,610,613).
Note that independent claim 15 is narrower in scope than independent claims 1 and 7.
As to claims 1, 7, 14 and 15, Barkan teaches a vehicle (Fig. 1) comprising: 
a vehicle body (Fig. 1); 
a driver assist subsystem (Para. 2 and Para. 35 “controller 130 … (e.g. collision avoidance, adaptive cruise control).”  Fig. 1 item 130); and 
a radar circuit connected to the vehicle body (Id. Fig. 1 item 110), including
a radio frequency (RF) signal generator configured to generate a predetermined RF waveform (Fig. 2 implies a signal generator such as a local oscillator and/or waveform generator.); 
an RF antenna connected to the RF signal generator, wherein the RF antenna is configured to transmit the RF waveform toward a radar target and receive a radar return signature reflected from the radar target (Para. 7 “transmit elements … receive elements …”); 
an analog-to-digital converter (ADC) in communication with the RF antenna (Para. 2 “ADC”) and having a plurality of different sampling frequencies, wherein the ADC has multiple channels configured to output sampled radar return signature data at the different sampling frequencies (Para. 25 “multiple pulse repletion frequencies” Also refer to secondary reference); and 
an electronic control unit (ECU) in communication with the ADC (Para. 2 and Para. 35 “controller 130 … (e.g. collision avoidance, adaptive cruise control).”  Fig. 1 item 130.  The Examiner notes that it is inherent or necessarily required that all signal processing and control commands based on digital signals must be located downstream from an ADC as is known in the art.  See also Para. 36 “a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.”  If a more explicit reference is required, see the Wormington reference listed above with the Graham factors.), and 
configured to receive the sampled radar return signature data from the ADC
generate a set of range hypotheses describing a possible range from the vehicle to the radar target (Para. 47 “three hypothesis categories”), 
select a correct range hypothesis from the set of range hypotheses (Para. 48 “Because the input from block 340 indicates the energy levels that exceed the detection threshold, the range-Doppler map 510 obtained from block 340 indicates the range and relative velocity (in hypothesis category H.sub.0) of all detected targets 140. These range and relative velocity combinations associated with targets 140 are examined in the range-Doppler map 510 obtained from block 380.”), and 
execute a control action with respect to the vehicle using the correct range hypothesis (Para. 2 and 35 as cited above), wherein the correct range hypothesis corresponds to a true range to the radar target (Para. 48 as cited above), and 
wherein the control action includes one or both of activating an alert aboard the vehicle and changing a dynamic state of the vehicle via transmission of control signals to the driver assist subsystem (Para. 2 and 35 as cited above).
Although Barkan considers mostly hypotheses regarding range rate (radial velocity), Barkan also considers the determination of the true range – more specifically the combination of range rate and range that is dependent on movement of a target.  See Para. 48.  Thus there exist a need for improved range resolution to improve the hypothesis testing of the various range rate and range combinations of a range-Doppler map of moving targets in which energy may be spread across range cells.  
In the same field of endeavor, Hazard teaches “The rate at which the samples are taken following each transmitted pulse is directly related to the desired range resolution. The process is referred to as range gating, where each time a sample is taken represents a range cell, or gate, of 
In view of the teachings of Hazard, it would have been obvious to a person of ordinary skill in the art to apply multiple sampling rates to the ADC of Barkan in order to increase unambiguous range resolution thereby improving the hypothesis testing of various range and range rate combinations as taught by Barkan thus improving overall accuracy.  
Claims 2, 8 and 16 are rejected under 35 U.S.C. 103 as being obvious over Barkan in view of Hazard and in further view of Freeman (US 2005/0068221) and Reuben (WO 02084234).
As to claims 2, 8 and 16, Barkan in view of Hazard teaches the vehicle claims 1, 7 and 15, wherein the different sampling frequencies are 
In the same field of endeavor, Freeman teaches “The selection of anti-aliasing filter cutoff frequency is based on the over-sampling frequency, which reduces anti-aliasing filter roll-off requirements (Para. 13).”
In view of the teachings of Freeman, it would have been obvious to a person having ordinary skill in the art at the time of filing to ensure that the sampling frequency [of the ADC] is the cutoff frequency [same as the filter] of Barkan in view of Hazard in order to reduce noise and aliasing thereby improving the accuracy of the signal spectrum and preventing unwanted artifacts.  
In the same field of endeavor, Reuben teaches “Using the preceding technique, an enhanced embodiment of the invention can be achieved in that, by predicting the polarity of the perceived frequencies the maximum frequency that can be unambiguously retrieved will be extended as in following equation: FE.sub.max = Lowest Common Denominator of (SI, S2 , .sup.'S3, etc) where FE.sub.max is the enhanced maximum attainable frequency. SI, S2, S3, ... etc are the sampling frequencies on channels I, II and III, etc. --> This premise is based on the fact that the cyclic repeatability of multiply sampling frequencies is the Lowest Common Denominator of those sampling frequencies and thus up to that value, ie FE.sub.max, there will be no repeated perceived or aliased frequencies, ie each pattern of perceived or aliased frequencies from a given F.sub.act will be unique and will only repeat once F.sub.act is greater than FE.sub.max (Page 6).”
In view of the teachings of Reuben, it would have been obvious to a person having ordinary skill in the art at the time of filing to ensure that the multiple sampling frequencies are lowest common denominator [also whole devisors] of the cutoff frequency of Barkman in view of Hazard and Freeman in order to reduce aliasing thereby improving signal accuracy and reducing the effects of unwanted artifacts.  
Claims 3-4, 9-10 and 17-18, are rejected under 35 U.S.C. 103 as being obvious over Barkan in view of Hazard and in further view of Vagman (US 2015/0325913)
As to claims 3, 9 and 17, Barkan in view of Hazard teaches the claims of 1, 7 and 15, wherein the ECU is configured to (Barkan: Para. 42 “summed”).
In the same field of endeavor, Vagman teaches “In some cases the PA coherent integration module may be configured and operable for performing the interpolation together with the first coherent integration (e.g. utilizing the zero-padding fast-Fourier-transform) (Para.42).).”
In view of the teachings of Vagman, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply both zero-padding (up/over-sampling) and coherent integration because both techniques are well known, including commercially available software, e.g. Matlab®, in order to improve resolution and signal-to-noise, respectively.  
As to claims 4, 10 and 18, Barkan in view of Hazard and Vagman teaches the vehicle of claims 3, 9 and 17, wherein the ECU is configured to use a zero padding process to up-sample the sampled radar return signature data (Id.).
Claims 5, 11 and 19 are rejected under 35 U.S.C. 103 as being obvious over Barkan in view of Hazard and Vagman and in further view of Nelson (US 5,212,489).
As to claims 5, 11 and 19, Barkan in view of Hazard and Vagman teaches the claims of 3, 9 and 17, wherein the ECU is configured to generate the set of range hypotheses by 
Nelson teaches “means for correlating the composite return signal with replicas of each of said segments to transform the frequency shift of said target return due to the velocity thereof 
In view of the teachings of Nelson, it would have been obvious to apply frequency-shifting to the hypothesis as taught by Barkan in view of Hazard and Vagman in order to prevent overlap/aliasing due to movement such as velocity and/or Doppler thereby mitigating the effects of unwanted artifacts thus improving accuracy.  
Claims 6, 12 and 20 are rejected under 35 U.S.C. 103 as being obvious over Barkan in view of Hazard and in further view of Milkovich (US 6,078,281).
As to claims 6, 12 and 20, Barkan in view of Hazard teaches the vehicle of claims 1, 7 and 15, wherein the ECU is configured to select the true range to the radar target by selecting a hypothesis having a highest signal energy in the set of hypotheses (Barkan: Para. 48 “Because the input from block 340 indicates the energy levels that exceed the detection threshold, the range-Doppler map 510 obtained from block 340 indicates the range and relative velocity (in hypothesis category H.sub.0) of all detected targets 140. These range and relative velocity combinations associated with targets 140 are examined in the range-Doppler map 510 obtained from block 380.”).
Barkan does not specify that the energy exceeding the threshold is the strongest energy.
In the same field of endeavor, Milkovich (US 6,078,281) teaches “This is a simple test to group all detections in the same range bin that are related by folded frequency relationships and then selecting the frequency that has the strongest amplitude.”  See 
In view of the teachings of Milkovich, it would have been obvious to a person having ordinary skill in the art to select the frequency having the strongest energy in a particular range bin of the Range-Doppler map/matrix as taught by Barkan in view of Hazard in order to properly select the correct frequency that corresponds to correct maximum unambiguous range thereby improving both resolution and accuracy.  
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Barkan in view of Hazard and in further view of Official Notice.  
As to claim 13, Barkan in view of Hazard is silent regarding the method of claim 7, wherein the host system is a vehicle, and wherein executing the control action aboard the host system includes activating an alert aboard the vehicle.
Official Notice is appropriate for at least three reasons.  First, the written disclosure does not provide any specific particulars regarding the electronics or mechanics regarding design of an alert/warning system or autonomous driving for that matter, thus it is apparent that Applicant is relying on what is already known in the art in order to satisfy 112 requirements of enablement and written description thus the “alert” feature of the claim is not considered an inventive feature and therefore does not serve as “esoteric technology or specific knowledge” as said feature relates to the instant application. See MPEP 2144.03.  Second, Barkan teaches the autonomous control based on radar feedback/information which is more evolved than simply providing an alert.  Third, alert/warnings based on radars regarding traffic is well known and established in the art, e.g. Traffic Collision Avoidance System (TCAS), Terrain Awareness System (TAS) and Enhanced Ground Proximity Warning Systems (EGPWS) all of which are many decades old systems and all of which are commercially developed products by well-known defense industries See MPEP 2144.03.  
The Examiner takes Official Notice that it would have been obvious at the time filing to include an alert/warning system similar to TCAS in order to warn drive of an autonomous vehicle of a potential impact especially if any errors or degraded performance occurs within the autonomous self-driving features of said autonomous vehicle thereby improving overall of safety of traveling.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648